DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8, & 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1- of U.S. Patent No. 11,036,600. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding claim 1, the limitations pertains to “A method, comprising: performing a switchover to assign ownership of a first storage volume and a second storage volume from being owned by a first node to being owned by a second node while the first storage volume is in a Suspended state and the second storage volume is in an active state” are fully disclosed in claim 1 of the stated Patent in col. 16, lines 61-67; the limitations pertains to “performing application level recovery of an application upon the first storage volume while the first storage volume is in the suspended state after switchover” are fully disclosed in claim 1 of the stated Patent in col. 17, lines 3-6; the limitations pertains to “and triggering a transition of the first storage volume from the suspended state to the active state based upon the application level recovery completing” are fully disclosed in claim 1 of the stated Patent in col. 17, lines 14-16.
Regarding claim 2, the limitations pertains to “selectively allowing and denying access requests from nodes to the first storage volume while in the suspended state based upon privileges of the nodes” are fully disclosed in claim 3 of the stated Patent in col. 17, lines 20-23.
Regarding claim 3, the limitations pertains to “wherein the first storage volume is placed in the suspended state for the switchover based upon an attribute of the first storage volume” are fully disclosed in claim 4 of the stated Patent in col. 17, lines 24-26.
Regarding claim 8, the limitations pertains to “A computing device, comprising: a memory comprising machine executable code having stored thereon instructions; and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to: perform a switchover to assign ownership of a first storage volume and a second storage volume from being owned by a first node to being owned by a second node while the first storage volume is in a Suspended state and the second storage volume is in an active state” are fully disclosed in claim 13 of the stated Patent in col. 17, lines 53-67; the limitations pertains to “perform application level recovery of an application upon the first storage volume while the first storage volume is in the suspended state after switchover” are fully disclosed in claim 13 of the stated Patent in col. 18, lines 4-7 in combination with claim 14 of the state Patent col. 18, lines 16-19; the limitations pertains to “and trigger a transition of the first storage volume from the suspended state to the active state based upon the application level recovery completing” are fully disclosed in claim 13 of the stated Patent in col. 18, lines 14-16.
Regarding claim 15, the limitations pertains to “A non-transitory computer-readable medium having stored thereon instructions which when executed by a machine, causes the machine to: perform a switchover to assign ownership of a first storage volume and a second storage volume from being owned by a first node to being owned by a second node while the first storage volume is in a Suspended state and the second storage volume is in an active state” are fully disclosed in claim 16 of the stated Patent in col. 18, lines 25-32; the limitations pertains to “perform application level recovery of an application upon the first storage volume while the first storage volume is in the suspended state after switchover” are fully disclosed in claim 16 of the stated Patent in col. 18, lines 33-35 in combination with claim 17 of the state Patent col. 18, lines 48-50; the limitations pertains to “and trigger a transition of the first storage volume from the suspended state to the active state based upon the application level recovery completing” are fully disclosed in claim 16 of the stated Patent in col. 18, lines 33-35 in combination with claim 17 of the state Patent col. 18, lines 44-46.

Allowable Subject Matter
Claims 4-7, 9-14, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent # 8,086,895 to Maki et al., relates to a management system comprising an active-state host computer and an inactive-state host computer based on a backup determines a need for executing a replication for disaster recovery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/Primary Examiner, Art Unit 2114